754 F.2d 109
37 Fair Empl. Prac. Cas. (BNA) 254,36 Empl. Prac. Dec. P 34,986Joyce L. CAMERON, Plaintiff-Appellant,v.UNITED STATES TRUST COMPANY OF NEW YORK, Defendant-Appellee.
No. 675, Docket 84-7515.
United States Court of Appeals,Second Circuit.
Argued Jan. 31, 1985.Decided Feb. 1, 1985.

Jeffrey L. Liddle, New York City (David D. Howe, Liddle & O'Connor, New York City, on brief), for defendant-appellee.
Joyce L. Cameron, pro se.
Before NEWMAN, KEARSE and PRATT, Circuit Judges.
PER CURIAM:


1
The sole issue on this appeal from a judgment of the District Court for the Southern District of New York (Abraham D. Sofaer, Judge), dismissing as time-barred a complaint under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq.  (1982), is whether a cause of action for wrongful discharge accrues on the date of the discharge or the date when post-employment severance payments ceased.


2
We agree with all of the other circuits that have considered the question that the cause of action accrues on the date of discharge.   Shah v. Halliburton Co., 627 F.2d 1055, 1056-57 (10th Cir.1980);  Krzyzewski v. Metropolitan Government, 584 F.2d 802, 804-06 (6th Cir.1978);  Greene v. Carter Carburetor Co., 532 F.2d 125, 126 (8th Cir.1976);  cf. Bonham v. Dresser Industries, Inc., 569 F.2d 187, 191 (3d Cir.1978) (cause of action for wrongful discharge under Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq.  (1982)), cert. denied, 439 U.S. 821, 99 S. Ct. 87, 58 L. Ed. 2d 113 (1978).  Appellant's administrative complaint was not filed within the pertinent 300-day period specified in 42 U.S.C. Sec. 2000e-5(e).


3
The judgment of the District Court is affirmed.